UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                        Nos. 17-3752, 18-1253, 19-1129, 19-1189
                                    _____________

       COMMONWEALTH OF PENNSYLVANIA; STATE OF NEW JERSEY

                                             v.

  PRESIDENT UNITED STATES OF AMERICA; SECRETARY UNITED STATES
    DEPARTMENT OF HEALTH AND HUMAN SERVICES; UNITED STATES
 DEPARTMENT OF HEALTH AND HUMAN SERVICES; SECRETARY UNITED
 STATES DEPARTMENT OF TREASURY; UNITED STATES DEPARTMENT OF
TREASURY; SECRETARY UNITED STATES DEPARTMENT OF LABOR; UNITED
     STATES DEPARTMENT OF LABOR; UNITED STATES OF AMERICA

                                   Little Sisters of the Poor Saints Peter and Paul Home
                                   (Intervenor in D.C.),
                                   Appellant in 17-3752, 19-1129

                                    President United States of America, Secretary United
                                    States of Department of Health and Human Services,
                                    United States Department of Health and Human
                                    Services, Secretary United States Department of
                                    Treasury, United States Department of Treasury,
                                    Secretary United States Department of Labor, United
                                    States Department of Labor,
                                    Appellants in 18-1253,
                                    19-1189 (Except President United States of America)
                                   ______________________

                             ORDER AMENDING OPINION
                               ______________________


       It has come to the attention of the Court that the last name of counsel for Appellee
Commonwealth of Pennsylvania, Aimee D. Thomson was misspelled. At the direction of
the Court, the opinion filed on July 12, 2019 is amended to reflect the correct spelling of
counsel’s name. As this amendment is clerical in nature, it does not alter the filing date of
the opinion.
For the Court,


s/ Patricia S. Dodszuweit
Clerk

Date: July 19, 2019

cc: All Counsel of Record